NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MATTHEW MEADOR,                           )
DOC #S40560,                              )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D16-5252
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Chris M. Pratt of Chris M. Pratt, P.A.,
Palmetto, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.


LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.